PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/387,185
Filing Date: 17 Apr 2019
Appellant(s): Gandee, Gregory, M.



__________________
Ian R. Walsworth
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/07/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Appellant requests that the objection to Claim 2 be held in abeyance (Arguments, Pg. 10, Lines 3-6).

The Examiner notes that the objection is maintained as well as acknowledging Appellant’s willingness to amend the claim in the non-entered amendments filed 11/12/2020.

The Appellant requests that the rejection of Claim 14 be held in abeyance and indicates that the claim will be amended to address the rejection after disposition of the Appeal (Remarks, Pg. 10, Lines 8-12).

  The Examiner notes that the rejection is maintained as well as acknowledging Appellant’s willingness to amend the claim in the non-entered amendments filed 11/12/2020.

et al. discusses outdoor sampling to obtain a representation of air that may enter a building (Arguments, Pg. 11, Lines 9-20).

This is not found to be persuasive for the following reasons, the Examiner maintains that the combination of cited references teaches and/or makes obvious the claimed invention for reasons of record found in the prior action.  The Examiner notes that Claims 1, 4 and 8, require “establishing a baseline relating to an outdoor environment, the first baseline comprising a physical mold baseline and an airborne mold baseline”.  As noted in the prior action, Cheong et al. discusses a preliminary “visual inspection of the building”, at Pg. 2, Paragraph 2.2.  The Examiner notes that the visual inspection is not limited just to the inside of the building but encompasses “the building”, which given its broadest interpretation is the whole building, inside and out which would discern the presence of outdoor physical mold and thereby establish a baseline.  Further, the Examiner notes that at Pg. 3, Table 1 of Cheong et al. the reference clearly indicates establishment of a “baseline” of mean indoor and outdoor air quality parameters and viable fungi levels pre-remediation. 

The Appellant argues that Cheong et al. is silent with regarding “visual” inspection to identify mold outside of the building as Paragraph 2.2 clearly relates to an indoor mold assessment (Arguments, Pg. 11, Lines 21-23).



The Appellant argues that Paragraph 3.1 of the reference also contemplates inspection of the indoor environment only and asserts that the Cheong reference does not teach or suggest establishing a baseline relating to an outdoor environment that comprises physical and airborne data that would require, geo-coded location information and that the cited prior art at best, discloses establishment of a single airborne baseline for the area outside of the home (Arguments, Pg. 12, Lines 15-20).

This is not found to be persuasive for the following reasons, as discussed above, Cheong et al. discusses a preliminary “visual inspection of the building”, at Pg. 2, Paragraph 2.2.  The Examiner notes that the visual inspection is not limited just to the inside of the building but encompasses “the building”, which given its broadest interpretation is the whole building, inside and out, which would discern the presence of outdoor physical mold and thereby establish a baseline.  

The Appellant asserts that the ordinary artisan would not have been motivated to combine the 12 cited references with a reasonable expectation of success.  Appellant argues that the ordinary artisan would not have been motivated to seek references teaching assessing outdoor mold data (physical/airborne) as a basis for comparison to an indoor baseline prior to and after remediation as conventional practice was solely monitoring indoor data to assess remediation effectiveness. 


In response to Appellant's argument that the Examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The Examiner reiterates that at least Cheong et al. teaches visual inspection of the structure implicitly teaching assessing physical mold both indoor and outdoor, thus establishing a baseline for physical mold pre-remediation as well as the specific establishment of an airborne mold baseline both indoors and outdoors, pre- and post-remediation.  The Examiner maintains that the ordinary artisan would have found the claimed invention obvious in view of the  combining of the cited references and had a reasonable expectation of success in doing so for reasons set forth in the prior action.

In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the ordinary artisan would have found motivation in establishing indoor and outdoor physical and airborne mold baselines as a basis for comparison with post-remediation levels, which would address mold in all its forms, both physical and airborne, and in whatever location it occurs.  The Examiner notes that obviousness of the claims was established under KSR reasoning. The MPEP states:
 However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004)
A suggestion or motivation to combine references is an appropriate method for determining obviousness, however it is just one of a number of valid rationales for doing so. The Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. KSR, 550 U.S. at 415-21, 82 USPQ2d at 1395-97.





Respectfully submitted,
/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        
Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653        
                                                                                                                                                                                                /MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.